United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1666
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Joshua Todd Woolridge

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: July 22, 2014
                                Filed: July 25, 2014
                                   [Unpublished]
                                   ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Joshua Woolridge appeals after he pleaded guilty to failing to register as a sex
offender and the District Court1 sentenced him to thirty months in prison, a term


      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
within the calculated Guidelines range. His counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing, in essence, that
Woolridge’s prison term is substantively unreasonable. In a pro se supplemental brief,
Woolridge claims that he has received ineffective assistance of counsel.

      Upon careful review, we conclude that Woolridge’s prison term is not
substantively unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007)
(describing appellate review of sentencing decisions and noting that if a sentence is
within the Guidelines range, a court of appeals may apply a presumption of
reasonableness). Further, we decline to consider Woolridge’s ineffective-assistance
claims and related assertions on direct appeal. See United States v. Jennings, 662 F.3d
988, 991–92 (8th Cir. 2011) (deferring possible ineffective-assistance claims to a 28
U.S.C. § 2255 proceeding). Finally, having reviewed the record in accordance with
Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly,
we affirm the judgment of the District Court, and we grant counsel’s motion to
withdraw subject to counsel informing Woolridge about procedures for seeking
rehearing or filing a petition for certiorari.
                        ______________________________




                                          -2-